Filed 6/10/15 P. v. Hardy CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066997

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD239663)

AMELIA HARDY,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Desiree

Bruce-Lyle, Judge. Affirmed.



         Patricia Ihara, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Amelia Hardy appeals from a postjudgment order revoking mandatory supervision

following a contested hearing. (Pen. Code, § 1203.2.) Appointed appellate counsel filed

a brief presenting no argument for reversal, but inviting this court to review the record for
error in accordance with People v. Wende (1979) 25 Cal. 3d 436 (Wende). Hardy has not

responded to our invitation to file a supplemental brief. After having independently

reviewed the entire record for error as required by Anders v. California (1967) 386 U.S.
738 (Anders) and Wende, we affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND1

       Following a plea of guilty to aiding and abetting the sale of a controlled substance

to an undercover police officer (Health & Saf. Code, § 11379, subd. (a)), Hardy received

a split sentence of two years in local custody and two years mandatory supervision. After

release from local custody and while on mandatory supervision, based on multiple

incidents in May 20142 and July 2014, at separate hearings the court found that Hardy

violated the terms of her mandatory supervision during both time periods. Only the July

2014 violations, which were the subject of an evidentiary hearing in September 2014, are

before us in this appeal.

       At the September 2014, hearing, based on evidence presented by the People, the

court found that Hardy had violated the terms of her mandatory supervision in two

regards during July 2014: (1) Hardy had not complied with the rules of the residential

1      On our own motion, we take judicial notice of our prior opinion in People v.
Hardy (Feb. 11, 2014, D064225) [nonpub. opn.]. (Evid. Code, §§ 452, subd. (d)(1), 459,
subd. (a); Cuccia v. Superior Court (2007) 153 Cal. App. 4th 347, 350, fn. 2.)

2      On April 12, 2014, Hardy left her sober living program without permission and
spent the night at her daughter's house in violation of the conditions of her mandatory
supervision. On May 1, 2014, the court formally revoked mandatory supervision and
following an evidentiary hearing on May 22, 2014, ordered Hardy to take her
psychotropic medications and to serve 120 days in local custody. By mid-June, Hardy
was released from custody and again placed in a sober living transitional program.
                                             2
treatment facility at which she lived, by leaving twice without permission; and (2) Hardy

had failed to take the psychotropic medications prescribed by a medical doctor and

ordered by the court. The court revoked mandatory supervision and then reinstated it on

the original terms and conditions with the modification that Hardy serve 136 days in

custody.

       Hardy timely appealed.

                                              II.

                                        DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal, instead

inviting this court to review the record for error in accordance with Wende, supra, 25
Cal. 3d 436.

       Pursuant to Anders, supra, 386 U.S. 738, counsel identified as possible but not

arguable issues (1) whether the 136 days of custody ordered by the court are statutorily

authorized; (2) whether substantial admissible evidence supports the findings that Hardy

left the residential treatment facility in violation of its rules, and that Hardy was not

taking the previously prescribed and ordered medications; and (3) whether the court

properly calculated Hardy's credits.

       After we received counsel's brief, we gave Hardy an opportunity to file a

supplemental brief, but she did not respond.

       We have reviewed the record pursuant to Wende, supra, 25 Cal. 3d 436, and

Anders, supra, 386 U.S. 738, and have considered the issues suggested by counsel, but

                                               3
have discerned no reasonably arguable appellate issue. Hardy has been adequately

represented by counsel on this appeal.

                                     DISPOSITION

      The order is affirmed.


                                                                             IRION, J.

WE CONCUR:



BENKE, Acting P. J.



HUFFMAN, J.




                                          4